Citation Nr: 0736287	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated August 2006.

The veteran appeared at a hearing before a Veterans Law Judge 
in October 2002.  This judge is no longer employed by the 
Board.  The veteran was offered an opportunity to another 
hearing before the Board and he accepted.  Subsequently, he 
offered additional testimony before the undersigned Acting 
Veterans Law Judge in June 2006.  The transcripts of both 
hearings are contained in the record and were considered in 
reaching this decision. 


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
his symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2005 and August 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the veteran in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the veteran of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the veteran may not have 
received full notice prior to the initial decision, after 
notice was provided he was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

Analysis

By a rating decision dated June 2000, the RO granted service 
connection for PTSD, and assigned a rating of 50 percent, 
effective March 3, 1999.  The veteran asserted that his PTSD 
warranted a higher rating.  

An August 1999 private psychotherapy evaluation revealed that 
the veteran's mood was generally appropriate to the 
situation, with no signs of thought disorder, disturbed 
perceptions or hallucinations.  He denied feeling depressed 
and denied suicidal ideation or violent fantasies.  The 
veteran did report flashbacks of experiences from Vietnam as 
well as frequent bad dreams and disturbed sleep.  He also 
reported paranoid ideations about co-workers and supervisors, 
but there was no evidence of obsessions, compulsions or 
phobias.  He also had fair insight and judgment.  The 
psychologist provided a diagnosis of PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 55.  

Veteran Center records dated March 1999 to February 2000 
reflected group therapy and treatment for PTSD.  A March 1999 
intake evaluation revealed the veteran's appearance to be 
neat, his intelligence to be above average, and his memory 
function to be normal.  His affect was appropriate, motor 
activity was normal, and judgment was good.  There was no 
evidence of a thought disorder, including no evidence of 
delusions, disorganized thinking, or hallucinations.  The 
veteran denied suicidal and homicidal ideations.  An 
assessment of PTSD was provided.  

A March 2000 VA psychology report indicated that the veteran 
reported trauma symptoms, including difficulty sleeping, 
nightmares about two times a week, moodiness, emotional 
reactivity to reminders of war, a tendency to avoid thinking 
about trauma experiences and difficulty with trust.  The 
psychologist noted that these symptoms appeared to be mild to 
moderate in severity and appeared to have their strongest 
impact on his relationships and quality of life.  

An April 2000 VA psychology intake examination revealed that 
the veteran's trauma symptoms interfered with his 
relationships and appeared to have a strong impact on his 
social functioning.

A September 2002 opinion from the veteran's private 
psychologist indicated that the veteran reported symptoms of 
depression, poor concentration/focus, sleep disturbance, 
moodiness/increased anger, suspicion and paranoia, and 
emotional detachment/social isolation.  The psychologist also 
noted that memories of the veteran's upsetting experiences in 
Vietnam came back in intensive and distressing recollections, 
including in nightmares, dreams and flashbacks.  The 
psychologist provided a diagnosis of PTSD and assigned a 
current GAF score of 50.  His highest GAF in the past year 
had been a 52.  

In October 2002 the veteran was provided with a hearing 
before a Veterans Law Judge.  During the hearing he testified 
he had symptoms including trouble sleeping, and bad dreams.  
He also stated that prior to retiring he was able to function 
in his job because he was alone for 95 percent of the time.  
He also said that he had trouble seeing war movies, as they 
brought back many of his war memories.  

A second VA psychology intake examination dated April 2004 
indicated that the veteran was reporting worsening of 
symptoms, primarily sleep disturbance, including nightmares 
which involved fighting with others.  The veteran denied 
suicidal or homicidal ideation.  The psychologist also noted 
moderate depression and indicated that he veteran attended a 
weekly PTSD clinic.  

A November 2005 VA treatment report indicated stable 
PTSD/anxiety.  An April 2006 VA treatment report noted that 
the veteran reported occasional nightmares and that he tried 
to occupy time while awake to avoid becoming anxious or 
preoccupied with thoughts of war.  

VA treatment records from January 2006 to February 2006 
indicate that the veteran participated in group therapy.  He 
was assigned a GAF score of 58 in February 2006.

In June 2006, the veteran was afforded a second hearing 
before the undersigned Acting Veterans Law Judge.  During his 
hearing the veteran asserted that he retired from his job at 
the metro because of problems he was having with 
irritability.  He also stated that after retirement, he 
attempted to find other jobs, but would quit due to an 
inability to get along with co-workers or supervisors.  
Additionally the veteran stated that his mood swings created 
a problem between him and his wife.  He also stated that he 
was a member of a church, but had issues with the pastor.  He 
also joined the VFW, but only attended occasionally.

The veteran was afforded a VA PTSD examination in February 
2007.  The veteran reported significant social distancing 
that interfered with each of his four marriages, and stated 
that he found it very difficult to feel close to others.  The 
veteran reported intrusive thoughts occurring on a daily 
basis, and nightmares on an inconsistent basis.  The examiner 
noted that the veteran became tearful a number of times 
during the interview and appeared to be significantly 
distressed as the discussion turned directly to events that 
occurred in Vietnam.  The veteran also endorsed symptoms of 
persistent hypervigilance, including awakening every couple 
of hours at night to get up and make sure things are secure.  
The veteran further reported growing difficulty managing his 
irritability, temper, and ability to control or manage 
thoughts about Vietnam.  The veteran was clean and 
appropriately groomed, affect was constricted and reflective 
of sadness, and mental pace was within the normal limits.  
The veteran stated he had suicidal thoughts around December 
2006, but had no intent or plan, and no current suicidal 
thoughts.  He stated he tried to avoid memories of Vietnam, 
including by avoiding movies and television shows on that 
topic.  Insight was fair and judgment was adequate for 
current safety.  The examiner provided a diagnosis of PTSD 
and assigned a GAF score of 51, noting that the veteran 
reported that his job of 25 years with the metro fell apart 
due to difficulty in controlling his irritability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), PTSD is 
rated under the General Rating Formula for Mental Disorders.  
To warrant an evaluation of 100 percent, there must be total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran's PTSD is currently rated as 50 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  After careful review of the medical evidence in light 
of the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection for PTSD, 
the symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

The medical evidence of record shows that the veteran's PTSD 
has been characterized primarily by sleep disturbance, 
nightmares, hypervigilance, social isolation, avoidance of 
reminders, periods of increase anxiety, mood swings, one 
episode of passive suicidal ideations, and irritability. 

There was no evidence of the following symptoms:  delusions; 
hallucinations; homicidal thoughts, ideations, plans or 
intent; suicidal plans or intent; impaired judgment, or 
thinking; obsessional rituals; illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance or hygiene.  

The Board also notes that the GAF scores assigned in August 
1999 (55), November September 2002 (50-52), and February 2007 
(51), alone do not provide a basis for the assignment of a 
higher disability rating for PTSD.  According to the Fourth 
Edition of American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).  GAF scores between 51 and 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, or conflicts with peers or co-workers).

While the veteran's GAF score of 50 suggest a greater 
impairment than is contemplated by the 50 percent rating, the 
Board again notes that the veteran, collectively, has not 
manifested symptoms typically considered indicative of the 
level of impairment to warrant a 70 percent rating, to 
include:  homicidal ideation; delusions; hallucinations; 
impaired judgment, or thinking; obsessional rituals; 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; or neglect of 
personal appearance or hygiene.  

As discussed above, the veteran does not experience the 
symptoms noted in the criteria for a 70 percent rating.  
While the veteran reported some vague suicidal ideation in 
December 2006, no plan or intent was present, and the 
February 2007 examiner noted that there was no current 
suicidal ideation.  Additionally, the veteran's thought 
processes, thought content, judgment, and insight were 
consistently normal on examination.  Further, while the 
veteran reported some difficulty in establishing and 
maintaining relationships, the veteran is currently married 
and has joined both a church and the VFW - organizations in 
which he does participate in occasionally.  Thus, when 
considered in light of the actual symptoms demonstrated, the 
assigned GAF score does not provide a basis, alone, for 
assignment of a higher rating for the veteran's psychiatric 
disability.  As documented above, the medical evidence 
reveals symptoms that reflect a level of impairment 
consistent with the current 50 percent rating.  

The criteria for the next higher 70 percent rating have not 
been met at any point since the March 3, 1999 effective date 
of the grant of service connection for PTSD.  There is no 
basis for a staged rating of the disability pursuant to 
Fenderson.  
Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable, and the claim for an increase must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


